DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-17, 32 in the reply filed on 01/24/2022 is acknowledged.
Claims 18-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2010/0179572 to Voss.
As to claims 1, 32, Voss discloses a vascular closure device (10, figure 1, paragraph 27), comprising: an outer housing (110) having an elongate configuration with an axial length greater than a transverse dimension thereof (figure 1a), a proximal end, a distal end, an inner lumen (figure 1b,d) extending from the proximal end to the distal end, and a distal section (distal section of 10 as seen in figure 1a); a plurality of anchor deployers (the system comprising 
As to claim 3, Voss discloses the self-expanding plug in a compressed state exerts an outward radial pressure equal to systolic blood pressure of the patient to about two times the systolic blood pressure of the patient (paragraph 46, 47).  The claim is a device claim and therefore would not be able to positively claim human tissue of the patient. Therefore the plug is capable of expanding and exerting pressure from equal to to two times the amount of a given systolic blood pressure of the patient since the blood pressure may fluctuate person to person, and the purpose of the plug of Voss would be plug the blood vessel. Therefore the plug would be capable of exerting a given blood pressure. 
As to claim 5, Voss discloses the elongate shaft of the inner hemostatic assembly further comprises a guidewire lumen (139, figure 1d, where 190 extends) extending from the proximal end to the distal end thereof (figure 1a-d). 
As to claim 6, Voss discloses a handle (100, figure 1a) secured to the proximal end of the outer housing.
As to claim 7, Voss discloses the tissue grip is disposed on the distal end of the outer housing around each filament of the plurality of anchor deployers and which is configured to compress and secure each filament relative to each other once deployed from the distal end of the outer housing (paragraph 70).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0179572 to Voss in view of U.S. Patent Publication 2007/0203507 to McLaughlin.
As to claim 2, Voss discloses the device above but is silent about the elongating beams of the plug.
McLaughlin teaches a similar device (suturing tissue penetrating device, abstract) having a plurality of elongate beams (41, paragraph 54)  secured to the elongate shaft which are resilient and elastic, which have a curved profile with an apex of curvature that extends radially outward from an outer surface of the elongate shaft and which are covered by a bag (47) of thin flexible material that is configured to prevent a passage of blood therethrough for the purpose of using known materials and mechanism for an expandable member that will provide tissue support and tissue stabilization (paragraph 56). It would have been .
 Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0179572 to Voss in view of U.S. Patent Publication 2015/0289861 to MacPhee. 
As to claim 4, Voss discloses the device above but is silent about the self-expanding plug in a compressed state exerts an outward radial pressure of about 2 psi to about 4 psi. However the specification of the application as original filed does not state any criticality of the range of the pressure just that it is between 2 and 4 psi (paragraph 58 states “in some cases the pressure is between 2 and 4 psi”).  Paragraph 58 does state in some instances that the plug would exert a radial pressure equal to or two times the systolic blood pressure of the patient. However the specification does not specifically relate to the range to any given specific reason or benefit. Therefore it would be conceived that a plug in a compressed state should be able to equal the blood pressure to fill the hole and resist the blood pressure. MacPhee teaches a similar device using a plug held to an opening with a pressure of 2-4 psi without leaking. Further prior art in section 15 below provides evidence of workable ranges of pressure with respect occlusion devices in the vascular system. Therefore, it can be known that a plug with in a compressed state would have an outward exerting pressure of 2-4 psi in order to able to resist the blood pressure in a hole of the vascular system. It . 
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0179572 to Voss in view of U.S. Patent Publication 2006/0142784 to Kontos.
As to claim 8, Voss discloses the device above but is silent about the  tissue grip comprises a lock ring disposed about the filament of each of the plurality of anchor deployers which includes a self-retracting coil.
Kontos teaches a similar device having a tissue grip comprises a lock ring (50) disposed about the filament of each of the plurality of anchor deployers which includes a self-retracting coil (paragraph 114) with a central lumen which is sized to allow movement of each filament of the plurality of anchor deployers while the self-retracting coil is in an expanded state and which has an interior surface of the central lumen that is configured to compress and secure each filament of the plurality of anchor deployers relative to each other when in a retracted state for the purpose of using a known mechanism that permits tightening of the suture by pulling on a loose end that extends outside the body (paragraph 96). It would have been obvious to one of ordinary skill in the before the effective filing date to use the self-retracting coil of Kontos as the lock ring of Voss in order for using a known substitute mechanism that permits tightening of the suture by pulling on a loose end that extends outside the body.
Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0179572 to Voss in view of U.S. Patent 6,077,279 to Kontos.
As to claim 9, Voss discloses the device above but is silent about the tissue grip comprises a tissue adhesive that may be dispensed from an outlet port in the distal end of the outer housing.
Kontos teaches a similar device (device for sealing an opening, abstract) having a tissue grip comprises a tissue adhesive that may be dispensed from an outlet port in the distal end of the outer housing (col. 11 ll. 49-63) for the purpose of helping to seal the site (col 10 ll. 11-18). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the tissue adhesive of Kontos with the device of Voss in order for helping to seal the site.
As to the claim 10, with the device of Boss and Kontos above, Kontos further teaches the tissue adhesive comprises cyanoacrylate (col. 11, ll. 49-63).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0179572 to Voss in view of U.S. Patent Publication 2010/0262166 to Boraiah. 
As to claim 11, Voss discloses the device above but is silent about the lateral surface configured to extend radially from the distal section of the elongate shaft distal of the self-expanding plug while the lateral surface is disposed within a blood vessel to provide a reference point between relative axial positions of the wall of the blood vessel and the self-expanding plug.
Boraiah teaches a similar device (suture anchor deployment system, abstract) having lateral surface (292) configured to extend radially from the distal 
As to claim 12, with the device of Voss and Boraiah above, Boraiah further teaches the lateral surface comprises a hinged foot (292, paragraph 62) with an inner end pivotally secured to the elongate shaft.
As to claim 13, with the device of Voss and Boraiah above, Boraiah further teaches a foot actuator (any one or combination of  214, 294, 296 paragraph 62) which is operatively coupled to the hinged foot.
Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0179572 to Voss in view of U.S. Patent 5,860,990 to Nobles.
As to claim 14, Voss discloses the device above but is silent about a deployment rod pusher which is spring loaded and biased towards a retracted position and which is operatively coupled to each deployment rod of the plurality of anchor deployers.
Nobles teaches a similar device (suturing device for suturing walls of blood vessels, abstract) having a deployment rod pusher (136) which is spring loaded and biased towards a retracted position and which is operatively coupled to each deployment rod of the plurality of anchor deployers (col. 9 ll. 10-15) for 
As to claim 15, with the device of Voss and Nobles above, Nobles further teaches the deployment rod pusher is operatively coupled to a proximal end of each deployment rod of the plurality of anchor deployers and configured to extend each deployment rod in a distal direction upon actuation (col. 9 ll. 12-24).
Claims 16, 17  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0179572 to Voss in view of U.S. Patent Publication 2005/0155608 to Pavcnik.
As to claim 16, Voss discloses the device above but is silent about a sock constraint disposed over and constraining the self-expanding plug in a constrained state that may be released from a constrained state.
Pavcnik disclose a similar device (closure member for blood vessel, abstract) having a sock constraint  (27 figure 6-8; usable with cartridges 150, figure 26-27; 83, 87 or figure 40-42 paragraph 53, 55, 66, 70, 71) disposed over and constraining the self-expanding plug in a constrained state that may be released from a constrained state for the purpose of protecting the plug during delivery. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the sock constraint of Pavcnik with the device of Voss in order for protecting the plug during delivery.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,110,184 to Weadock (at least figure 2a,b, 7a,b , similar foot), U.S. Patent 7,458,978 to Bender (at least figure 4, similar foot), U.S. Patent Publication 2003/0233120 to Akerfeldt (plug delivery, at least figure 7-9), U.S. Patent Publication 2007/0213616 to Anderson (paragraph 179, vascular pressure ranges), U.S. Patent Publication 2008/0294001 to Surti (similar system, at least figure 5), U.S. Patent Publication 2011/0301619 to Walters (similar system, at least figure 1a),  U.S. Patent Publication 2013/0123812 to Tegels (similar system, at least figure 9a), U.S. Patent Publication 2013/0123844 to White (similar system, at least figure 7a), U.S. Patent Publication 2014/0214079 to Ewers (similar system, at least figure 12-29), Patent Publication 2017/0203082 to Foy (paragraph 226, pressure of balloons for vasculature closure),  all disclose similar devices readable, combinable, or capable of providing evidence eon the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771